Exhibit 10.36






newlogoa11.jpg [newlogoa11.jpg]




November 28, 2016


Neil Salvage
President, LendingTree, Inc.


Dear Neil:


This letter is to notify you of a valuable additional benefit for certain
employees of LendingTree, LLC (“LTL” which is a wholly-owned subsidiary of
LendingTree, Inc. (“Company”)) that was adopted by the Compensation Committee of
the Company Board of Directors in the event there is a Change of Control at the
Company.


Should a Change of Control occur, all Company equity issued to you would
immediately fully vest. There is no action you need to take - the accelerated
vesting would automatically occur upon a Change of Control.


In addition, if there is a Change of Control and you (a) resign for Good Reason
or (b) your employment is terminated without Cause and for reasons unrelated to
performance (and other than as a result of your death or disability), during the
twelve (12) month period following the Change of Control, you will receive a
severance payment of two (2) years of base salary. For the purposes of a Change
of Control, this severance payment would replace any payment under the Company’s
general severance plan or other arrangement to which you would otherwise be
entitled. There is no requirement to mitigate this severance payment.


The severance payment described above is contingent upon your signing a general
release of claims in favor of the Company and such release of claims becoming
irrevocable prior to the date of payment. Such release will contain restrictive
covenants (substantially in the form attached) in effect for one year following
your termination date including a non-compete provision and restrictions on
solicitation of employees and customers.


You must execute (and not revoke) such general release of claims within
forty-five (45) days following the effective date of a qualifying termination of
your employment or else your eligibility to receive the benefits described in
this letter shall immediately become null and void. If such general release of
claims becomes effective on a timely basis by its own terms, then the severance
payment will be paid to you on the 60th day after termination of your
employment. It is intended that any amounts payable hereunder shall comply with
or be exempt from Section 409A of the Internal Revenue Code of 1986 (“Section
409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exceptions under
subparagraph (iii) and subparagraph (v)(D)) and other applicable provisions of
Treasury Regulation §§ 1.409A-1 through A-6). For purposes of Section 409A, each
of the payments that may be made under this letter shall be deemed to be a
separate payment. You and the Company agree to negotiate in good faith to make
amendments to this letter, as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes, penalties or interest under Section
409A. Neither you nor the Company shall have the right to accelerate or defer
the delivery of any such payments or benefits except (i) where payment may be
made within a certain period of time, the timing of payment within such period
will be in the sole discretion of the Company, and (ii) to the extent
specifically permitted or required by Section 409A. To the extent any
nonqualified deferred compensation payment to you could be paid in one or more
of your taxable years depending upon you completing certain employment-related
actions, then any such payments will commence or occur in the later taxable year
to the extent required by Section 409A. With respect to the time of payments of
any amounts under the letter that are “deferred compensation” subject to Section
409A, references in this letter to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A. Notwithstanding anything in this letter to the
contrary, if you are considered a “specified employee” under Section 409A upon
your separation from service and if payment of any amounts on account of your
separation from service under this letter is required to be delayed for a period
of six months after separation from service in order to avoid taxation under
Section 409A, payment of such amounts shall be delayed as required by Section
409A, and the accumulated amounts shall be paid in a lump sum payment, without
interest, within five business days after the end of the six-month delay period.
If you die during the six-month delay period prior to the payment of benefits,
the amounts withheld on account of Section 409A shall be paid to the personal
representative of your estate within 60 days after the date of your death. While
it is intended that all payments and benefits provided to you under this letter
or otherwise will be exempt from or comply with Section 409A, the Company makes
no representation or covenant to ensure that such payments and benefits are
exempt from or compliant with Section 409A. The





--------------------------------------------------------------------------------




Company will have no liability to you or any other party if a payment or benefit
under this letter or otherwise is challenged by any taxing authority or is
ultimately determined not to be so exempt or compliant. You further understand
and agree that you will be entirely responsible for any and all taxes imposed on
you as a result of this letter.


This letter does not create an employment contract or affect the right of the
Company or LTL to terminate your employment, or change the terms and conditions
of such employment, at any time and without notice.


Sincerely,




/s/ Claudette Parham
Claudette Parham
Chief People Officer









--------------------------------------------------------------------------------





Definitions


For the purposes of this letter, the following definitions apply:
  
"Cause" means gross negligence in carrying out your duties for the Company or
any breach of fiduciary duties to the Company, conviction of, or plea of guilty
or no contest to any felony, any act of fraud or embezzlement, material
violation of a Company policy or any unauthorized use or disclosure of
confidential information or trade secrets of the Company or its affiliates, or
failure to cooperate in any Company investigation. Neither bad judgment nor mere
negligence nor an act of omission reasonably believed by you to have been in, or
not opposed to, the interests of the Company, shall constitute examples of gross
negligence. References to “Company” in this definition include the Company and
any affiliate of the Company.


"Change of Control" results when: (i) any person or entity who is not a
controlling shareholder as of the date of this letter becomes a beneficial
owner, directly or indirectly, of securities of the Company representing fifty
percent or more of the total voting power of all of the Company's then
outstanding voting securities, (ii) a merger or consolidation of the Company in
which the Company's voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation, or (iii) a sale
of all or substantially all of the assets of the Company or a liquidation or
dissolution of the Company. For purposes of defining Change of Control,
“Company” refers to LendingTree, Inc. as a whole and does not apply to events
only affecting specific businesses or subsidiaries of LendingTree, Inc.


“Good Reason” means the occurrence of any of the following without your written
consent: (i) a material adverse change in your title, duties, operational
authorities or reporting responsibilities from those in effect immediately prior
to the Change in Control, excluding for this purpose any such change that is an
isolated and inadvertent action not taken in bad faith and that is remedied by
the Company promptly after receipt of notice thereof and further excluding a
change in your reporting officer due to internal restructuring, realignment, or
the resignation, promotion, demotion, or a reorganization of managers within the
Company (or affiliate), (ii) a material reduction in your annual base salary, or
(iii) a relocation of your principal place of business more than 50 miles from
your current office.


In order to resign your employment for Good Reason, you must notify the Company
in writing within fifteen (15) days of the initial existence of any event
falling under clauses (i) through (iii) and such notice shall describe in detail
the facts and circumstances explaining why you believe a Good Reason event has
occurred. The Company shall then have sixty (60) days following its receipt of
such notice to cure or remedy such alleged Good Reason event such that Good
Reason will not be deemed to exist for such event. If the event remains uncured
or is not remedied by the Company within such sixty (60) day period and if your
employment has not otherwise been terminated, then a termination of your
employment for Good Reason shall automatically occur on the first business day
following the end of such sixty (60) day cure/remedy period.







--------------------------------------------------------------------------------





Restrictive Covenants


In consideration of the compensation and other consideration given to you
pursuant to the provisions of this letter, you understand and agree that the
purpose of these covenants is to protect legitimate business interests of the
Company (and its affiliates), and is not intended to eliminate your
post-employment competition with the Company per se, nor is it intended to
impair or infringe upon your right to work, earn a living, or acquire and
possess property from the fruits of your labor. You hereby acknowledge that the
post-employment restrictions set forth herein are reasonable and that they do
not, and will not, unduly impair your ability to earn a living after the
termination of your employment with Company (or any affiliate). You shall be
subject to and agree to abide by the restrictions set forth in this Section.


1.
Definitions.

The following capitalized terms shall have the meanings assigned to them below:
i."Competitive Services" means Internet-based loan origination, Internet-based
loan brokerage, Internet-based real estate brokerage services, or any other
services that Company (or any affiliate) is engaged in as of the Determination
Date.
ii."Determination Date" means the date of termination of your employment with
the Company (or any affiliate) for any reason whatsoever or any earlier date
(during your employment) of an alleged breach of the Restrictive Covenants by
you.
iii. "Person" means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
iv. "Principal Or Representative" means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.
v. "Protected Customers" means any Person to whom the Company (or any affiliate)
has sold its services or solicited to sell its services during the twelve (12)
months prior to the Determination Date; provided, however, that Protected
Customer shall not include any Person with which you can reasonably demonstrate
that you had a pre-existing professional relationship prior to the commencement
of your employment with the Company (or any affiliate).
vi. "Protected Employees" means employees of the Company (or any affiliate) who
were employed by the Company (or any affiliate) at any time within six months
prior to the Determination Date and with whom you had direct, personal and
continuing dealings on behalf of the Company (or any affiliate) or whom you
directly supervised.
vii. "Restricted Period" means the period of your employment with Company (or
any affiliate) and a period extending one year from the termination of your
employment with Company (or any affiliate).


2.
Non-solicitation of Protected Employees. You understand and agree that the
relationship between the Company and each of its Protected Employees constitutes
a valuable asset of the Company and may not be converted to your own use.
Accordingly, you hereby agree that during the Restricted Period you shall not
directly or indirectly on your own behalf or as a Principal or Representative of
any Person or otherwise solicit or induce any Protected Employee to terminate
his or her employment relationship with the Company or to enter into employment
with any other Person. References to “Company” in this definition include the
Company and any affiliate of the Company.



3.
Restriction on Relationships with Protected Customers. You understand and agree
that the relationship between the Company and each of its Protected Customers
constitutes a valuable asset of the Company and may not be converted to your own
use. Accordingly, you hereby agree that, during the Restricted Period, you shall
not, without the prior written consent of LendingTree, Inc., directly or
indirectly, on your own behalf or as a Principal or Representative of any
Person, solicit, divert, take away or attempt to solicit, divert or take away a
Protected Customer for the purpose of providing or selling Competitive Services;
provided, however, that the prohibition of this covenant shall apply only to
Protected Customers with whom you had Material Contact on the Company's behalf
during the twelve (12) months immediately preceding the Determination Date. For
purposes of this Section, you had "Material Contact" with a Protected Customer
if (a) you had direct business dealings with the Protected Customer on the
Company's behalf or (b) you were responsible for supervising or coordinating the
dealings between the Company and the Protected Customer. References to “Company”
in this definition include the Company and any affiliate of the Company.



4.
Covenant not to Compete. You agree and covenant that during the Restrictive
Period you will not, without LendingTree, Inc.’s prior written consent, which
may be granted or withheld in the sole discretion of LendingTree, Inc,, directly
or indirectly, (i) for yourself; (ii) as a consultant, manager, supervisor,
employee or owner; or (iii) as an independent contractor, engage in activities
related to Competitive Services for any Person which markets, sells or otherwise
provides Competitive Services in the geographical areas in which the Company (or
any affiliate) does business; provided, however, that the ownership by you of
not more than five percent (5%) of the shares of any publicly traded class of
stock of any corporation shall not be deemed, in and of itself, to violate the
foregoing prohibitions.








--------------------------------------------------------------------------------




5.
ENFORCEMENT OF RESTRICTED COVENANTS.

i.
Rights and Remedies upon Breach. In the event you breach, or threaten to commit
a breach of, any of the provisions of the Restrictive Covenants, the Company
shall have the right and remedy to enjoin, preliminarily and permanently, you
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company. Such right
and remedy shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. In addition, the
Restricted Period shall be extended for the period of any such breach or
threatened breach.



ii.
Severability of Covenants. You acknowledge and agree that the Restrictive
Covenants are reasonable and valid in time and scope and in all other respects.
The covenants set forth in this Section shall be considered and construed as
separate and independent covenants. Should any part or provision of any covenant
be held invalid, void or unenforceable in any court of competent jurisdiction,
such invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision contained herein. If any portion of
the foregoing provisions is found to be invalid or unenforceable by a court of
competent jurisdiction because its duration, the territory, the definition of
activities or the definition of information covered is considered to be invalid
or unreasonable in scope, the invalid or unreasonable term shall be redefined,
or a new enforceable term provided, such that the intent of the Company and you
in agreeing to the provisions of this Agreement will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.



6.
Confidentiality. You agree to keep secret and retain in strictest confidence,
and shall not use for the benefit of yourself or others or disclose to others,
any confidential and proprietary information of the Company, including but not
limited to information and materials relating to the internal operations of the
Company, its processes and procedures, trade “know-how”, sales, marketing and
distribution methods and strategies, suppliers, customers, prospective
customers, services, terms of contracts, pricing policies, business plans,
research and development projects and any and all other business affairs of the
Company (collectively, “Confidential Information”). Confidential Information
does not include any information or material generally available to the public.
You agree that the existence of and the terms and provisions of this Agreement
shall remain and be kept strictly confidential. This confidentiality provision
applies to and expressly prohibits all communications to any person or entity,
including, without limitation, communications to any present, former or future
Company employee. References to “Company” in this definition include the Company
and any affiliate of the Company.






